PER CURIAM.
The circuit court has not concurrent original jurisdiction giren it by the bankrupt act [of 1867 (14 Stat. 517)] for the collection of the debts due the bankrupt, and the settlement of his estate. The concurrent jurisdiction conferred by the second section of the act is confined to cases in which there is a disputed title or claim to property; to suits in which some title or claim to the property or assets adverse to that of assignee is set up. As this court has no jurisdiction, the suit will be dismissed without passing upon the demurrers. Suit dismissed.